Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1. 	Claims 1, 4-10, 16 and 19-20 are allowed 
	This Application is subject to an earlier PTAB decision entered on 10/05/2021.
	The prosecution has been reopened by Applicants by the filing of an RCE under 37 CFR 1.114 on 01/19/2022 herein acknowledged.
	Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3. 	The closest art of reference to Rogister et al., "Asynchronous Event-Based Binocular Stereo Matching," ("Rogister") and of Kogler et al., "Event-Based Stereo Matching Approaches for Frameless Address Event Stereo Data," ("Kogler") while disclosing the event-driven sensor system, by partially disclosing the claimed limitations, it is determined that the method of matching the two asynchronous images by applying a cost function based on the sum (i.e., weighted sum) of four combined components of 
 The time component avoids having events that are too separate time-wise from being connected (Specification at page 3, line 26 - page 4, line 3). Furthermore, in order to determine if two points p and q of two sensors correspond to the same point of the observed scene, the luminance must be the same for the corresponding Lambert intensity on the surface of two sensors at one same moment, that is, I~ (p, t)=IV (q, t) (Specification at, page 9, lines 19-27) while the movement component further avoids events that do not correspond in speed.
The rationale establishing allowability is based on the instant application computing a cost function E as a simple or weighted sum of multiple image and event components used in matching the first and second asynchronous events, disclosed at Par.[0149] and represented by the equations E = ET + EM + EG + EI  or the weighted sum  E= ωT ET + ωM EM + ωG EG + ωI EI, respectively.
Docket No. 7179-0190 	An earlier art search and consideration has been conducted wherein the art to  Heiki Hirschmuller (hereinafter “Hirschmuller”) “STEREO PROCESSING BY SEMIGLOBAL MATCHING AND MUTUALL INFORMATION”; 0162-8828/08 © 2008 IEEE has been identified for representing a spatial/geometric cost function at Pg.329 Ch.2.1 with cost aggregation Ch 2.2, and the matching function at Ch.2.4, rather teaching the single geometric component, and where the art to Luis Comunas-Mesa et 
	Upon considering each of the art submitted with the IDS, it has been concluded that while Lee (NPL, Cite No.4) and Piatkowska (NPL, Cite No.5) would compute a cost function comprising partial components of time and motion, none of the arts would disclose the combined cost function E, by computing the sum of movement, luminance, time, and geometric elements, leads to a different outcome transformation not suggested by the prior art.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/